        Case 5:18-cv-01248-MHH Document 37 Filed 05/10/21 Page 1 of 20                               FILED
                                                                                            2021 May-10 PM 03:42
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            NORTHERN DIVISION

BARBARA SAULS,                                      )
                                                    )      Case No.: 5:18-cv-01248-MHH
       Plaintiff,                                   )
                                                    )
      vs.                                           )
                                                    )
RANKIN SNEED, et al.                                )
                                                    )
       Defendants.                                  )

            MOTION TO DISMISS THIRD AMENDED COMPLAINT
            AGAINST DEFENDANTS LORI AND DAVID MARROW

       COME NOW Defendants Lori Marrow 1 and David Marrow (the “Marrow

Defendants”), by and through undersigned counsel, and respectfully request that this

Honorable Court dismiss the Plaintiff’s claims against them in the above-styled

action, as stated within Plaintiff’s April 27, 2021 Third Amended Complaint (Doc.

36). In support thereof, the Marrow Defendants state as follows:

                                 PROCEDURAL BACKGROUND

       On April 27, 2021, Plaintiff filed her Third Amended Complaint and, in so

doing, has again (slightly) modified her claims based on the same basic factual

averments as previously alleged.           Specifically, Plaintiff alleges via the Third

Amended Complaint as follows:


1
 This motion is filed on behalf of Lori Marrow, individually and as Trustee of the Living Trust
of Davey Michael Sauls, dated July 6, 2016.
                                              -1-
            Case 5:18-cv-01248-MHH Document 37 Filed 05/10/21 Page 2 of 20




                                           Factual Allegations.

           • Plaintiff separated from Mr. Sauls in January of 2015 and moved

                  from the marital residence in Huntsville, Alabama to Florida.2

           • In October of 2015, Mr. Sauls filed for a divorce in the Circuit Court

                  of Madison County, Alabama, and on November 16, 2015, the

                  divorce court ordered both parties to preserve all assets, regardless

                  of title, as they may be considered marital assets. 3

           • Due to criminal allegations alleged against Mr. Sauls, he lost his job

                  at Lockheed Martin, through which he previously accumulated a

                  significant retirement account.4

           • Following the criminal charges, Mr. Sauls remained in the marital

                  residence but became ill in May of 2016 (allegedly due to an

                  increased alcohol intake) and was admitted to Crestwood Medical

                  Center for treatment.5

           • Sometime thereafter, Defendant Lori Marrow, who was Mr. Sauls’

                  niece, travelled from Virginia to Huntsville to obtain a power of



2
    Third Amended Complaint, Doc. 36 at ¶ 8.
3
    Id.
4
    Id. at ¶ 9.
5
    Id. at ¶¶ 9-10.
                                                   -2-
            Case 5:18-cv-01248-MHH Document 37 Filed 05/10/21 Page 3 of 20




               attorney and, according to the Complaint, to “pursue [Mr. Sauls’]

               assets due to his condition.”6

          • On May 27, 2016, Mr. Sauls requested within his divorce

               proceedings a pendente lite modification to allow him access to his

               pension to obtain health insurance. Plaintiff objected to that request

               and preferred that Mr. Sauls obtain health insurance as a military

               veteran. 7

          • Mr. Sauls subsequently returned to the hospital and, on June 9, 2016,

               again requested access to his pension. On June 23, 2016, the circuit

               court held a hearing on Mr. Sauls’ motions and discussions occurred

               between the parties, but no order was entered on the motions and no

               resolution was reached. 8

          • At some point prior to the June 23, 2016 hearing, while Mr. Sauls

               was in the hospital, Plaintiff had the locks to their marital residence

               changed.9



6
    Id. at ¶ 10.
7
    Id. at ¶ 11.
8
 Id. at ¶ 12. Within paragraph 13, Plaintiff erroneously alleges/implies that Defendant Lori
Marrow was a party to the divorce proceedings.
9
    Id. at ¶ 14.

                                                -3-
            Case 5:18-cv-01248-MHH Document 37 Filed 05/10/21 Page 4 of 20




          • Following the hearing on June 23, 2016, Defendants Lori and David

               Marrow went to the marital residence and removed marital assets

               from the home, including furniture, tools and vehicles. To gain

               access to the home, Lori Marrow presented Defendant Locktec with

               a power of attorney for Mr. Sauls and advised Locktec that she was

               moving him from the martial residence.10

          • During the weekend of June 25-26, 2016, Plaintiff visited Mr. Sauls

               at the hospital. During these visits, “Davey Sauls represented to

               Plaintiff that he needed access to funds from his 401(k) for medical

               purposes and that if he was granted access to some of those funds to

               procure insurance to cover items not then covered, he promised [he]

               would not remove or change her as the beneficiary of his 401(k).” 11

          • Based on this assurance, Plaintiff agreed to the circuit court’s

               dismissal of the divorce case on June 28, 2016.12

          • Sometime around July 6, 2016, Defendant Lori Marrow retained

               counsel for Mr. Sauls to draft a new trust document.13


10
     Id. at ¶¶ 14-15.
11
     Id. at ¶ 16.
12
     Id. at ¶¶ 16-17.
13
     Id. at ¶ 19.

                                             -4-
            Case 5:18-cv-01248-MHH Document 37 Filed 05/10/21 Page 5 of 20




           • On July 6, 2016, Mr. Sauls’ new lawyer visited him at the hospital

               and witnessed Mr. Sauls sign the new trust document, despite Mr.

               Sauls being heavily sedated to the point of incompetency. 14

           • On July 8, 2016, Lori Marrow “accessed [Mr. Sauls’] 401(k)

               account and changed his beneficiary to the trust.” 15

           • Mr. Sauls died on July 10, 2016. After Mr. Sauls’ death, Plaintiff

               learned of Mr. Sauls’ change of beneficiary, as well as other asset

               transfers during the pendency of the divorce and “the transfer and

               taking of other assets after his death on July 10, 2016.” 16

                                  Specific Claims for Relief.

           Based on these allegations, Plaintiff re-asserts her claim in Count I to set aside

the Trust (i.e., The Living Trust of Davey Michael Sauls, dated July 6, 2016) and

Lori Marrow’s power of attorney and further requests an emergency protective

order, forbidding any further distributions from the Trust.

           In Count II, Plaintiff asserts a promissory fraud claim, alleging that Davey

Sauls promised her, prior to his death, that if she would dismiss the divorce action,




14
     Id.
15
     Id. at ¶ 20.
16
     Id. at ¶¶ 20, 21.

                                              -5-
           Case 5:18-cv-01248-MHH Document 37 Filed 05/10/21 Page 6 of 20




he would not change the beneficiary on his retirement plan and that he

misrepresented to her that he needed her to dismiss the divorce, in order to obtain

health insurance to cover his medical bills associated with his end-of-life treatment.

Plaintiff further alleges that she relied on Mr. Sauls’ promise to her detriment

because, after the divorce action was dismissed, the Trust was immediately

implemented by David and Lori, which diverted assets from the Sauls’ Estate.

          The bases of relief in Count III remain unclear, as that count combines

Plaintiff’s previous claims of fraudulent misrepresentation, fraudulent transfer, and

fraudulent conveyance as a single claim for breach of fiduciary duty. Specifically,

Plaintiff claims that Lori Marrow breached her “fiduciary duty”17 by

misrepresenting to Voya (i.e., Voya Institutional Plan Services, LLC) that she was,

in fact, Davy Sauls, and, in doing so, convinced Voya to change the beneficiary

information on his retirement account. Additionally, Plaintiff claims that Lori

Marrow: (a) acted in bad faith by misrepresenting to Davey Sauls’ attorney that he

needed money to pay for his health insurance; and (b) fraudulently represented to

Locktec and the police that she needed access to the marital residence to facilitate

Davey moving out of the house, when instead she used the opportunity to locate his

retirement account information and change the beneficiary. Finally, Plaintiff claims

in Count III that Davey Sauls and Lori Marrow fraudulently transferred money from


17
     Plaintiff does specify to whom Lori’s fiduciary duty was owed, or how that duty arose.
                                                -6-
           Case 5:18-cv-01248-MHH Document 37 Filed 05/10/21 Page 7 of 20




accounts and personal property in violation of the Madison County Circuit Order

(presumably, in the divorce case).

          In Count IV, Plaintiff asserts claims for civil trespass and conversion, based

on allegations that David and Lori Marrow: (a) entered and removed property from

the former marital residence, prior to Davey Sauls’ death but without Plaintiff’s

permission; (b) fraudulently or negligently represented themselves as Davey Sauls

to Voya; and (c) unlawfully transferred and converted personal property and money

from David Sauls’ accounts (including the Voya retirement account) in violation of

the Madison County Circuit Court order.

          In Plaintiff’s final claim (Count VI18), she asserts a negligence claim against

Defendant Locktec for providing Lori and David Marrow a key to the marital

residence. Additionally, Plaintiff attempts to add: (a) a catch-all claim against Lori

and David Marrow for any negligent representation they may have made which led

to unlawful actions by any other Defendant causing harm to Plaintiff; and (b) a

duplicative claim for negligent misrepresentation against Lori Marrow, arising from

her alleged communications with Voya.

                                    STANDARD OF REVIEW

          When evaluating a motion to dismiss pursuant Rule 12(b)(6), Federal Rules

of Civil Procedure, a trial court must take “the factual allegations in the complaint


18
     Plaintiff’s Third Amended Complaint does not contain a Count V.
                                               -7-
           Case 5:18-cv-01248-MHH Document 37 Filed 05/10/21 Page 8 of 20




as true and construe them in the light most favorable to the plaintiff.”19 However,

the tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions.”20 “To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’”21

          Determining whether a complaint states a plausible claim for relief is a

context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.22 “[F]acial plausibility” exists “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”23 Bare allegations are not enough.24

A plaintiff’s obligation to provide the grounds for the entitlement of relief requires

more than labels and conclusions, and the pleading must contain something more




19
     Pielage v. McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008).
20
     Ashcroft v. Iqbal, 556 U.S. 662, 663, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009).
21
  Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929
(2007)).
22
     Id. at 663.
23
     Id. (citing Twombly, 550 U.S. at 556).
24
  See generally Brooks v. McDonald, 2016 U.S. Dist. LEXIS 23701, p. 12 (M.D. Ala. Feb. 11,
2016).

                                                 -8-
            Case 5:18-cv-01248-MHH Document 37 Filed 05/10/21 Page 9 of 20




than a statement of facts that merely creates a suspicion of a legally cognizable right

of action on the assumption that all the allegations in the complaint are true. 25

                                        ARGUMENT

          A.        PLAINTIFF IS NOT THE REAL PARTY IN INTEREST FOR COUNT I.

          Within Count One of her Complaint, Plaintiff seeks an order setting aside the

Trust on the basis that the Trust was created with fraudulent intent and that Mr. Sauls

lacked sufficient capacity to properly authorize and execute the Trust.26 As a

remedy, Plaintiff seeks an order requiring Defendant Lori Marrow, as trustee, to

surrender any monies paid into the trust and to interplead them into this Court for

re-distribution.27 Plaintiff fails, however, to assert either fact or law in support of

her proposed remedy.

          Under both Alabama and federal law, Plaintiff is not a real party in interest

with authority to bring a judicial action to terminate or modify the trust. Specifically,

Rule 17(a)(1) of the Federal Rules of Civil Procedure states, in pertinent part:

          An action must be prosecuted in the name of the real party in interest.
          The following may sue in their own names without joining the person
          for whose benefit the action is brought: (A) an executor; (B) an
          administrator; (C) a guardian; (D) a bailee; (E) a trustee of an express



25
     See Twombly, 550 U.S. at 555.
26
     Doc. 36, ¶¶ 23-24.
27
     Id. at ¶ 26.

                                            -9-
          Case 5:18-cv-01248-MHH Document 37 Filed 05/10/21 Page 10 of 20




          trust; (F) a party with whom or in whose name a contract has been made
          for another’s benefit; and (G) a party authorized by statute.28

This enumerated list is mirrored by Rule 17(a) of the Alabama Rules of Civil

Procedure. 29 The purpose of this list is to provide guidance where needed and to

emphasize that the real party in interest may not be the person beneficially interested

in a potential recovery. 30 Similarly, Alabama’s Uniform Trust Code identifies

trustees and trust beneficiaries as the parties vested with the expressed authority to

file suit to terminate, modify, or otherwise challenge a trust.31

          In this case, Plaintiff is neither the trustee nor a beneficiary of the trust.

Instead, Plaintiff “claims herself as a creditor and/or beneficiary of the Estate and

demands the trust be set aside to collect her claim from the Estate.”32 Even so, her

purported status as a creditor or beneficiary of Mr. Sauls’ estate merely confirms

that she may have an interest in a potential recovery—which does not equate to

acting as the Estate’s executor. As such, Plaintiff has failed to plead a valid basis

for her to be deemed a real party in interest under Rule 17.

28
     FED. R. CIV. P. 17(a)(1).
29
     See ALA. R. CIV. P. 17(a).
30
 See Steger v. GE, 318 F.3d 1066, 1080 (11th Cir. 2003); see also Pollard v. H.C. P'ship, 2020
WL 1226488, 2020 Ala. LEXIS 46, *25 (Mar. 13, 2020).
31
   See FED. R. CIV. P. 17(a)(1); ALA. R. CIV. P. 17(a); ALA. CODE §19-3B-201(a) (1975) (“The
court may intervene in the administration of a trust to the extent its jurisdiction is invoked by an
interested person or as provided by law”); ALA. CODE §19-3B-410(b) (1975).
32
     Doc. 36 at ¶ 26.
                                              - 10 -
           Case 5:18-cv-01248-MHH Document 37 Filed 05/10/21 Page 11 of 20




          B.      THE MARROW DEFENDANTS ARE NOT PROPER PARTIES TO COUNT II.

          In support of her promissory-fraud claims within Count II, Plaintiff avers: (a)

that Mr. Sauls promised that he would not change Plaintiff as a beneficiary to his

401(k) account if she would agree to dismiss the divorce case; (b) that Mr. Sauls

intended to defraud her at the time he allegedly convinced her to dismiss the divorce

case; and (c) that she detrimentally relied on his alleged representation.33

          With regard to the Marrow Defendants, Plaintiff asserts the following

allegations: (a) “[a]fter Plaintiff dismissed the divorce action based on the fraudulent

misrepresentation of Davey Sauls, an irrevocable, living trust was immediately

implemented by Defendnat Lori and David which diverted Davey Saul’s [sic] assets

to the trust from this estate causing damage to the Plaintiff as a beneficiary of the

Estate”; and (b) “Plaintiff avers the Plaintiff [sic] fraudulently misrepresented his

intentions to the Plaintiff and conspired with Defendant Lori to deprive Plaintiff of

assets to be obtained through his estate.” 34 There is no further development of the

claim within Count II 35, but Plaintiff nevertheless claims that she is entitled to




33
     Doc. 36 at ¶ 28-29.
34
     See id at ¶ 29.
35
   See Blount v. Valley Nat'l Bank, 297 So. 3d 1155, 1160 (Ala. 2019) (“a key component of a
civil-conspiracy claims is the requirement of an underlying tort”).

                                           - 11 -
          Case 5:18-cv-01248-MHH Document 37 Filed 05/10/21 Page 12 of 20




damages “from the Estate of Davey Sauls and Defendants Lori and David due to the

damages caused by the Defendants’ actions.” 36

          Notably, with respect to promissory fraud, Plaintiff failed to allege at least

some facts to show: (i) that a false misrepresentation was made by the Marrow

Defendants, (ii) that their false representation made was of a material existing fact;

(iii) that their false representation was reasonably relied upon by the Plaintiff; (iv)

that the Plaintiff suffered damages as a proximate consequence of their alleged

misrepresentation; (v) that at the time of the alleged misrepresentation, the Marrow

Defendants had the intention not to perform the act promised, and (vi) proof that the

Marrow Defendants had the intent to deceive.37 Accordingly, Plaintiff’s attempt to

state a promissory fraud claim against the Marrow Defendants fails as a matter of

law. 38

          C.      PLAINTIFF’S BREACH OF FIDUCIARY CLAIM FAILS FOR MULTIPLE
                  REASONS.

           Plaintiff couches her previous mix of fraud claims as a claim for breach of

fiduciary duty in Count III of the Third Amended Complaint; however, the Marrow




36
     Doc. 36 at ¶ 30. This notwithstanding, Plaintiff’s prayer for relief is limited to the Estate.
37
  Saia Food Distribs. & Club, Inc. v. SecurityLink from Ameritech, Inc., 902 So. 2d 46, 48 (Ala.
2004).
38
  In the event Plaintiff intended to assert an additional, unidentified claim against the Marrow
Defendants within Count II, she failed to adequately do so.
                                                  - 12 -
          Case 5:18-cv-01248-MHH Document 37 Filed 05/10/21 Page 13 of 20




Defendants owe no fiduciary duty to Plaintiff. 39 Specifically, there is no confidential

relationship between Plaintiff and the Marrow Defendants, and the Third Amended

Complaint fails to allege that such a relationship even exists. 40

          Even if couched in fraud, Plaintiff’s assertions made within Count III do not

comply with the heightened pleading standard of Fed. R. Civ. P. 9(b). Specifically,

Plaintiff alleges within Count III the follows actions by the Marrow Defendants:

          • Lori Marrow misrepresented herself to Voya as Mr. Sauls to change
            his retirement account beneficiary;

          • Lori Marrow misrepresented to Davey Sauls’ attorney that he
            intended to procure money for the purpose of obtaining health
            benefits;

          • Lori Marrow misrepresented to Locktec and to the police that she
            was moving Davey Sauls from the marital residence to gain access
            to his financial records; and

          • Lori Marrow, in conjunction with Davey Sauls, fraudulently
            transferred funds from Mr. Sauls’ accounts in violation of an order
            from the Madison County Circuit Court. 41

          Under Rule 9(b) of the Federal Rules of Civil Procedure, a plaintiff alleging

fraud must state with particularity the circumstances constituting fraud, including



39
     Doc. 36 at ¶¶ 32-35.
40
  Swann v. Regions Bank, 17 So. 3d 1180 (Ala. Civ. App. 2008) (recognizing that a fiduciary duty
arises from a confidential relationship or, sometimes, from the particular circumstances of the
case).
41
     Doc. 36 at ¶¶ 32-35.

                                             - 13 -
           Case 5:18-cv-01248-MHH Document 37 Filed 05/10/21 Page 14 of 20




allegations of the time or place where the fraud occurred.42 The purpose of Rule

9(b) is to alert defendants to the precise misconduct with which they are charged and

to protect defendants against spurious charges of immoral and fraudulent behavior.43

           Rule 9(b) is satisfied if the complaint sets forth (1) precisely what
           statements were made in what documents or oral representations or
           what omissions were made, and (2) the time and place of each such
           statement and the person responsible for making (or, in the case of
           omissions, not making) same, and (3) the content of such statements
           and the manner in which they misled the plaintiff, and (4) what the
           defendants obtained as a consequence of the fraud.44

Additionally, “[a] plaintiff alleging fraud must prove four elements: (1) a false

representation; (2) that the false representation concerned a material existing fact;

(3) that the plaintiff relied upon the false representation; and (4) that the plaintiff was

damaged as a proximate result of the reliance.” 45

           Missing from the Plaintiff’s allegations of fraud is any indication that the

alleged misrepresentations were made to the Plaintiff or that the Plaintiff somehow

relied upon those representations to her detriment. To the contrary, the Plaintiff

asserts that Lori Marrow made false statements to certain third parties: i.e., the


42
  Fed. R. Civ. P. 9(b); United States ex rel. Clausen v. Lab. Corp. of Am., 290 F.3d 1301, 1308
(11th Cir. 2002).
43
     United States ex rel. Clausen v. Lab. Corp. of Am., 290 F.3d at 1310.
44
     Id.
45
 George v. Associated Doctors Health & Life Ins. Co., 675 So.2d 860, 862 (Ala. 1996); See also
ALA. CODE § 6-5-101 (2018).

                                                - 14 -
          Case 5:18-cv-01248-MHH Document 37 Filed 05/10/21 Page 15 of 20




police, Locktec, and Mr. Sauls’ divorce attorney, which she claims resulted in

various responses by those particular parties. There is no recognizable allegation,

however, that the Plaintiff was involved in those responses or that she otherwise

relied upon Lori Marrow’s alleged representations. As such, Plaintiff has failed to

plead an actionable claim for fraud -- assuming that was her intent within Count

III. 46

          D.     PLAINTIFF’S CLAIMS IN COUNT IV ARE INADEQUATELY PLEAD
                 AND ARE FURTHER NEGATED BY MR. SAULS’S DURABLE
                 POWER OF ATTORNEY.

          Within Count IV, Plaintiff claims that Defendants Lori and David Marrow

unlawfully entered the marital residence and removed marital assets, constituting

civil trespass and conversion. These claims fail, however, to account for two simple

facts which are supported by the Complaint’s allegations: (1) that Mr. Sauls was co-

owner/resident of the marital estate; and (2) that Lori Marrow held a power of

attorney for Mr. Sauls.47 As co-owner of the marital residence, Mr. Sauls was

entitled to enter his home, at will— even after his disgruntled wife locked him out

while he was in the hospital. 48


46
  See generally Crum v. Johns Manville, Inc., 19 So. 3d 208, 218-219 (Ala. Civ. App. 2009); ALA.
R. CIV. P. 9(b).
47
     Doc. 36 at ¶¶ 10, 14.
48
   Any contrary argument from the Plaintiff would be hypocritical, considering the substantial
weight her Complaint gives to Mr. Sauls’s alleged non-compliance with the divorce court’s
standing pendente lite order during the pendency of the divorce proceedings.
                                             - 15 -
          Case 5:18-cv-01248-MHH Document 37 Filed 05/10/21 Page 16 of 20




          Plaintiff initially avers in support of these claims that Lori Marrow entered

the marital residence as Mr. Sauls’ attorney-in-fact, for the purpose of removing

unidentified “items from the marital residence.”49 Pursuant to Lori Marrow’s alleged

authority as Mr. Sauls’ attorney-in-fact50, her entry into the marital residence could

not have constituted a trespass under the circumstances alleged.

          Plaintiff subsequently alleges that the Marrow Defendants “unlawfully

entered the marital residence and removed marital assets” with the intention “to

remove property of the Plaintiff.”51 A claim for civil trespass requires a showing that

the Defendants unlawfully entered and took the Plaintiff’s property without lawful

authority to do so. 52 That is not the case here, as the Plaintiff’s allegations center

around the Marrow Defendants’ alleged removal of Mr. Sauls’ personal property

from the home.

          Regarding the conversion component of Count IV, Plaintiff’s claim similarly

fails because she did not allege specific, converted property to which she held legal

title. To establish a claim for conversion, Plaintiff must show that there has been a




49
     Doc. 36 at ¶ 14.
50
     See ALA. CODE § 26-1-2 (1975).
51
     Doc. 36 at ¶ 39.
52
     See ALA. CODE § 6-5-262 (1975)

                                          - 16 -
          Case 5:18-cv-01248-MHH Document 37 Filed 05/10/21 Page 17 of 20




wrongful taking of specific property and an assumption of ownership or dominion

over the separate and identifiable property of another.53 In addition, Plaintiff must

have a right to immediate possession of such property and the taking must be in

defiance of that right. In other words, Plaintiff must show legal title in herself to the

property at the time of the conversion and the immediate right to possession. 54 In

contrast, Plaintiff’s bare and conclusory allegations fail to allege these required

elements.

          Plaintiff’s final allegations within Count IV pertain to the alleged conversion

of Mr. Sauls’ 401(k) funds. Specifically, Plaintiff alleges that the Marrow

Defendants “converted Mr. Saul’s [sic] retirement plan by fraudulently or

negligently misrepresenting themselves as Davey Saul” to VOYA and changing his

beneficiary designation “prior to Davey Saul’s [sic] death.”55 This claim fails

because the 401(k) funds were undisputedly owned at the time of the alleged

conversion by Mr. Sauls, not the Plaintiff. Accordingly, the Plaintiff’s own

allegations establish that she lacked the requisite ownership and possessory rights

over the property at issue.




53
     McGee v. McGee, 91 So. 3d 659, 667 (Ala. 2012).
54
     See id.
55
     Doc. 36 at 40.
                                             - 17 -
           Case 5:18-cv-01248-MHH Document 37 Filed 05/10/21 Page 18 of 20




          E.       PLAINTIFF’S ALLEGATIONS DO NOT STATE A CLAIM FOR
                   NEGLIGENCE AGAINST THE MARROW DEFENDANTS.

          In her final count (Count VI56), Plaintiff attempts to argue a negligence claim

against the Marrow Defendants for any negligent representation they may have made

which caused harm to Plaintiff, and a duplicative claim for negligent

misrepresentation against Lori Marrow, arising from her alleged communications

with Voya. Again, Plaintiff has failed to allege even the bare elements of a

negligence claim.57 Specifically, Plaintiff has failed to allege that the Marrow

Defendants owed her a duty, that they breached that duty, causation and damages.58

As discussed above in the Standard of Review, a mere recitation of elements is

insufficient to defeat a motion to dismiss; however, Plaintiff has not even attempted

to allege those elements in Count VI. For this reason, Plaintiff’s attempt to assert

negligence claims against the Marrow Defendants also fails as a matter of law.




56
     Plaintiff’s Third Amended Complaint does not contain a Count V.
57
     Smith v. Atkinson, 771 So. 2d 429 (Ala. 2000).
58
     Id. at 436.
                                               - 18 -
      Case 5:18-cv-01248-MHH Document 37 Filed 05/10/21 Page 19 of 20




                                   CONCLUSION

      WHEREFORE, premises considered, Defendants Lori and David Morrow

respectfully submit that Plaintiff has failed to plead claims upon which this Court

may grant relief and, thus, request that this Honorable Court dismiss those claims as

alleged against them within the Third Amended Complaint.


                   Respectfully submitted this the 10th day of May 2021.

                                           /s/ Charles A. Ray, IV
                                           Charles A. Ray, IV (ASB-9371A51C)
                                           Counsel for Defendants Lori Marrow
                                           and David Marrow

                                           CHARLES RAY, PC
                                           200 WEST SIDE SQUARE, STE. 50
                                           HUNTSVILLE, AL 35801
                                           CRAY@CHARLESRAYPC.COM
                                           256-346-1900




                                       - 19 -
      Case 5:18-cv-01248-MHH Document 37 Filed 05/10/21 Page 20 of 20




                         CERTIFICATE OF SERVICE

       I hereby certify that on the 10th day of May 2021, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, which will send
notification of such filing to parties participating in the CM/ECF system for this
matter.



                                          /s/ Charles A. Ray, IV
                                          Charles A. Ray, IV




                                       - 20 -
